Citation Nr: 0105175	
Decision Date: 02/20/01    Archive Date: 02/26/01	

DOCKET NO.  98-01 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that found that new and material 
evidence had not been received to reopen a claim for service 
connection for a low back disability.  

In a June 1999 decision the Board reopened the veteran's 
claim for service connection for a low back disability and 
remanded the appeal for additional development.  


FINDING OF FACT

The veteran's degenerative disc disease and arthritis of the 
lumbosacral spine may not be dissociated from his active 
service.  


CONCLUSION OF LAW

Degenerative disc disease and arthritis of the lumbosacral 
spine were incurred during active service.  38 U.S.C.A. 
§ 1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2097-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. § 3.303 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Following the Board's June 1999 remand, the veteran was 
afforded additional VA examinations.  In September 2000, 
subsequent to these examinations, the veteran submitted, for 
the first time, an August 1989 report of X-ray of his lumbar 
spine.  The X-ray reflects that there were minimal 
degenerative changes of the vertebral bodies with 
degenerative change of the facets, particularly at L5-S1 and 
L4-5, bilaterally.  The impression was minimal, degenerative 
change of the lumbar spine as described.  A review of the 
August 1999 VA examination reports reflects that the 
examiners reviewed the record that was before them relating 
to the veteran's low back.  Both of these examination reports 
reflect that the examiners, in arriving at their opinions, 
relied on the absence of any records relating positive 
findings, regarding the veteran's low back, between 1986 and 
1992 as well as the report of a November 1989 VA examination 
indicating no abnormal findings relating to the veteran's low 
back.  Subsequent to the receipt of the August 1989 X-ray 
report, the examiners who accomplished the August 1999 VA 
orthopedic and neurology examinations have not been afforded 
additional opportunity to review their findings and 
conclusions in light of this additional evidence, nor has the 
veteran been afforded additional VA examinations that would 
enable examiners the opportunity to review this additional 
evidence in light of the entire record.  However, in light of 
the Board's decision herein, further remand for this 
additional development is not indicated.  Therefore, the 
Board concludes that, to the extent necessary, the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been met.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The record reflects that the veteran's last day of active 
service was July 31, 1989.  On August 26, 1989, he was seen 
at a service emergency room with complaints relating to 
strain and increased pain over the past few days in his right 
hip.  X-rays of the veteran's lumbar spine revealed minimal 
degenerative change of the vertebral bodies and the 
impression was minimal degenerative change of the lumbar 
spine.  

The report of a November 1989 VA X-ray of the veteran's 
lumbar spine reflects that the vertebral bodies were normal 
in height and alignment.  An April 1997 letter from D. L. 
Stringer, M.D., a board-certified neurosurgeon, reflects that 
the veteran had disability of the low back, including 
arthritis, and the report of an August 1999 VA fee-basis 
neurology examination indicates that the veteran had 
degenerative joint disease of the low back.  With 
consideration that there is X-ray evidence that the veteran 
had arthritis of the low back within one year of his final 
discharge from service and X-ray evidence indicating that his 
low back was normal, and current evidence indicating that the 
veteran has arthritis of the lumbar spine, together with the 
veteran's testimony and statements regarding experiencing low 
back pain intermittently from 1986, including in August 1989, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran had arthritis that was 
manifest to a compensable degree within one year of 
termination of his active service.  Therefore, service 
connection for arthritis on a presumptive basis would be 
warranted by resolving all doubt in the veteran's behalf.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
However, as hereinafter indicated, it is concluded that 
service connection for arthritis of the lumbar spine is 
warranted on a direct basis.  

The competent medical evidence that supports the veteran's 
claim for service connection for a low back disability 
includes service medical records that reflect low back pain 
with sciatica, with hospitalization for the same, in November 
and December 1986.  The August 1989 X-ray report reflecting 
degenerative changes of the lumbar spine.  An April 1997 
letter from Dr. D. Stringer, indicating that the veteran's 
degenerative disease process of the low back, described as 
degenerative disc disease and arthritis of the lumbosacral 
spine, originated from his November 1986 injury in the 
military.  A December 1999 letter from M. P. Stringer, M.D., 
a private neurosurgeon, offering the opinion that the injury 
the veteran sustained in service in 1986 is a contributing 
factor to his current symptomatology, described as chronic 
low back pain, degenerative disease of the lumbar spine, and 
status post multiple lumbar spine operations with fusion.  

The above-cited evidence that was prepared contemporaneous 
with treatment provided the veteran, service medical records 
and the August 1989 X-ray report, will be afforded median 
probative weight because the findings reflected in this 
evidence were related to the purpose of providing medical 
care to the veteran for complaints that he experienced at 
that time.  The above referenced evidence, in the form of the 
letters written by the private neurosurgeons will be afforded 
large probative weight because a review of the record 
reflects that these individuals were familiar with the 
veteran's post service medical care as well as his service 
history and they are board-certified neurosurgeons offering 
their competent medical opinion based upon their extensive 
knowledge of the veteran's low back history as well as their 
treatment and examination of the veteran.  

The competent medical evidence of record that is against the 
claim for service connection for the veteran's low back 
disability includes service medical records following the 
November and December 1986 low back treatment that do not 
indicate any complaint, finding, or treatment regarding his 
low back.  The report of his February 1989 service separation 
examination reflects that the veteran's spine was normal and 
the report of medical history, completed by the veteran in 
conjunction with the service separation examination, does not 
indicate that he had any complaints regarding his back.  
Further, the report of a November 1989 VA examination and 
X-ray do not indicate any abnormality with respect to the 
veteran's low back.  

Private treatment records reflect that in November and 
December 1992 the veteran was seen with complaints relating 
to his back.  These records attribute his complaints to an 
injury that occurred on November 11, 1992, while the veteran 
was unloading a truck filled with doors and windows, with 
sudden pain onset following a twisting motion.  A June 1997 
VA medical opinion reflects that the veteran's service 
records and claims file had been reviewed.  It notes that the 
veteran had an inservice injury in 1986 with the symptoms 
resolving and no complaints after that injury with initial 
back problems being manifested in 1992.  The examiner 
concludes that the veteran's continued problems were related 
to a job injury in 1992 and not residual to inservice injury.  
The reports of August 1999 VA orthopedic and fee-basis 
neurology examinations reflect that both examiners believed 
the case to be very complicated and difficult to sort 
through.  The neurology examiner concluded that it appeared 
that the veteran's current complaints related to an injury 
that occurred in 1992 and the orthopedic examiner concluded 
that it was possible that present back complaints were 
related to problems in service, but this was not a reasonable 
medical certainty.  The orthopedic examiner believed that 
there was a reasonable medical certainty that the veteran's 
current back complaints were most likely related to the on-
the-job injury in November 1992.  

Again, the above referred to competent medical evidence that 
is against the veteran's claim that was prepared 
contemporaneous with treatment provided the veteran will be 
afforded median probative weight for the reasons previously 
stated. The report of the June 1997 VA orthopedic evaluation 
will also be accorded median probative weight because that 
examiner did not have the opportunity to examine the veteran, 
nor did that examiner have access to the August 1989 X-ray 
report describing degenerative findings in the veteran's 
lumbar spine.  The reports of August 1999 VA orthopedic and 
neurology examinations will be accorded median to large 
probative weight because these examiners were familiar with 
the veteran's record and examined the veteran, but they did 
not have access to the August 1989 X-ray report and the 
examination reports reflect that both examiners relied upon 
the absence of any medical findings relating to the veteran's 
low back between 1986 and 1992 in reaching their conclusions.  

On the basis of the above analysis, there is evidence of 
median probative weight that is both for and against the 
veteran's claim, evidence of median to large probative weight 
that is against his claim and evidence of large probative 
weight that is in favor of his claim.  In reviewing and 
balancing the respective weights assigned, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's currently manifested 
degenerative disc disease and arthritis of the lumbosacral 
spine are related to his active service.  In resolving all 
doubt in the veteran's behalf, degenerative disc disease and 
arthritis of the lumbosacral spine may not be dissociated 
from his active service.  Accordingly, service connection is 
warranted.  


ORDER

Service connection for degenerative disc disease and 
arthritis of the lumbosacral spine is granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







